Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony C. Barrino appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Barrino v. Treasmy of the United States, No. 3:10-cv-00171-RJC (W.D.N.C. filed Apr. 19, 2010 & entered Apr. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the matei'ials before the court and argument would not aid the decisional process.

DISMISSED.